DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-11 have been renumbered 12-22, respectively.
Claims 20 and 21 are objected to because of the following informalities: Claim 20 states “first support elements” and claim 21 states “second support elements”. The specification calls these elements “first elements” and “second elements”, respectively. Consistent terminology should be used. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first support elements” in claim 20 and “second support elements” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph connection means” in claim 20 and “connection means” in claim 21. It is noted that these limitations recite(s) sufficient structure, materials, or acts in the form of “first support elements” and “second support elements”, which in turn are being interpreted under 35 U.S.C. 112(f), as stated above.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim limitation “stopping means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of adequate structure to perform the claimed function. The specification merely states the stopping means is carried by the outer wall, but does not clarify what structure carries out the function of stopping. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calamvokis (US 20080283664 A1) in view of Nosan (US 1637871 A).
For claim 12, Calamvokis discloses an aircraft comprising a fuselage Fig. 9, section of fuselage, in turn comprising an outer wall 59, configured to isolate an inner volume within 59 of said aircraft from the outside, an inner wall 51 with respect to said outer wall and a pair of front and rear walls implied, to contain volume of air, said inner wall and said pair of walls defining a first volume within 51 closed and isolated in said inner volume, said first volume being pressurized to a first pressure Para 0070, “aircraft cabin air pressure” level based on the use of this latter, said inner wall and said outer wall defining Para 0075, “the air pressure between the two skins” and being connected to one another by connection means (This element is interpreted under 35 U.S.C. 112(f) as first elements - “a plurality of uprights” or second elements - “a plurality of protrusions 26 extending from the inner wall 16 to the outer wall 12 within the intermediate volume 18 and configured to cooperate with respective stopping means 27 carried by the outer wall 12”, and equivalents thereof) Fig. 9a: 55 and 52 configured to transfer the load weighing on said inner wall 51 to said outer wall 59.
Calamvokis discloses that “the region between the first and second skins 41,49 is actively managed” “to optimise the pressure loading on the first and second skins” and that the “active management may be by any known compressor/vacuum means” (Para 0071). Nosan teaches “a double walled fuselage or body with a vacuum between the walls” (Fig. 1-2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the compressor/vacuum of Calamvokis so that the “second volume is pressurized to a second pressure level, which is at least one order of magnitude lower than said first level”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. As Calamvokis teaches the benefits of lower pressure to aid in temperature insulation (Para 0047) and Nosan states “the heat insulating properties of a vacuum being well-known”, in order to increase those properties, one of ordinary skill would be motivated to lower the pressure below one order of magnitude lower than the first level of the first volume. 
For claim 13, Calamvokis as modified discloses the aircraft according to claim 12. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second pressure level be less than 0.1 bar in order to provide adequate temperature insulation properties for the given flight mission, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.
For claim 14, Calamvokis as modified discloses the aircraft according to claim 12. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second pressure level be approximately 0.1 bar in order to provide adequate temperature insulation properties for the given flight mission, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 15, Calamvokis as modified discloses the aircraft according to claim 12, characterized in that it comprises depressurization means (This element is interpreted under 35 U.S.C. 112(f) as “a vacuum pump”, and equivalents thereof) Para 0071, “The active management may be by any known compressor/vacuum means” configured to generate said second pressure level in said second volume.
For claim 16, Calamvokis as modified discloses the aircraft according to claim 12, characterized in that said second pressure level remains constant Para 0075, “can be either actively managed or set at a predetermined pressure” during the operation of said aircraft.
For claim 17, Calamvokis as modified discloses the aircraft according to claim 12, characterized in that said second pressure level is variable Para 0075, “can be either actively managed”; “could be equivalent to the ambient aircraft air pressure” based on the operating condition of said aircraft.
For claim 18, Calamvokis as modified discloses the aircraft according to claim 17, characterized in that said second pressure level is variable based on the altitude quota Para 0075, “could be equivalent to the ambient aircraft air pressure” of said aircraft.
For claim 20, Calamvokis as modified discloses the aircraft according to claim 12, characterized in that said connection means comprise first support elements (This element is interpreted under 35 U.S.C. 112(f) as “a plurality of uprights”, and equivalents thereof) Fig. 9a: uprights 55 and rivets 52 uprights 55 fixed to inner wall 51 and outer wall 59.
For claim 21, Calamvokis as modified discloses the aircraft according to claim 12, characterized in that said connection means comprise second support elements (This element is interpreted under 35 U.S.C. 112(f) as “a plurality of protrusions 26 extending from the inner wall 16 to the outer wall 12 within the intermediate volume 18 and configured to cooperate with respective stopping means 27 carried by the outer wall 12”, and equivalents thereof) a second connecting unit in the form of Fig. 9a: 55 and 52 configured to limit the relative longitudinal displacements between said inner wall and said outer wall limits displacements as they are fixed to one another with rivets 52.
For claim 22, Calamvokis as modified discloses the aircraft according to claim 21, characterized in that said second elements comprise protrusions Fig. 9a: protrusions 55 fixed to the one of either said outer wall or said inner wall and configured to cooperate with equivalent stopping means (Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known structure that can perform the function) carried by the other of either said inner or said outer wall protrusion 55 from one wall is fixed to stopping means 55 from other wall.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calamvokis (US 20080283664 A1) and Nosan (US 1637871 A), further in view of Jorn (US 20090159747 A1).
For claim 19, Calamvokis as modified discloses the aircraft according to claim 15, but fails to disclose the aircraft characterized in that said depressurization means are integrated with a bleed system for said aircraft.
However, Jorn teaches a an aircraft in which “in the intermediate space between the outer shell and the inner shell of the aircraft fuselage element according to the invention a desired pressure may be adjusted” (Para 0019) characterized in that said depressurization means (This element is interpreted under 35 U.S.C. 112(f) as “a vacuum pump”, and equivalents thereof) are integrated with a bleed system for said aircraft Para 0018, “it is however also conceivable for bleed air from the engines or warm air arising at some other point in the aircraft to be supplied through a separate line to the ventilation aperture formed in the aircraft fuselage element according to the invention”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Calamvokis as modified by integrating the depressurization means with a bleed system as disclosed by Jorn. One of ordinary skill in the art would have been motivated to make this modification to be able to provide warm air into the second volume for heating purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647